 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MARCUS & MILLICHAP REAL ESTATE                       Case No.: 2:18-cv-2409-APG-VCF
   INVESTMENT SERVICES, INC., et al.,
 4                                                      ORDER TRANSFERRING CASE
                      Plaintiffs,
 5                                                      [ECF No. 30]
   v.
 6
   DEVIN REISS, et al.,
 7
                      Defendants.
 8

 9         The defendants filed a notice that this case is related to case number 2:16-cv-01299-RFB-

10 GWF. ECF No. 30. The court may assign related actions to a single district judge and magistrate

11 judge. See LR 42-1(a). This case will be transferred to District Judge Boulware in the interest of

12 the efficient disposition of this case in light of its relationship to the other case pending before

13 him. All future filings in this case shall bear Case No.: 2:18-cv-2409-RFB-VCF.

14         IT IS THEREFORE ORDERED that this case is reassigned to Judge Boulware for all

15 further proceedings.

16         Dated: January 18, 2019.

17
                                                           __________________________________
18                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
19

20                                                         __________________________________
                                                           RICHARD F. BOULWARE
21                                                         UNITED STATES DISTRICT JUDGE

22

23
